DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 1 and added new claims 4-7

Applicant’s arguments are not persuasive. The rejections of the claims are maintained. See the Response to Arguments section.

Response to Arguments
Applicant argues the Office failed to provide a reasoned explanation as to why the claimed subject matter was obvious based on Kanno. The rejection(s) of record presented a reference (i.e., Kanno) having a composition formula that does not overlap with the prior art but is close to that claimed. For example, Kanno teaches Li3.4[Sn0.2Si0.8]0.40P0.6S4, which is close to the claimed formula, i.e., z = -0.01, y = 0.2, and x = 0.6 gives Li3.44[Sn0.2Si0.8]0.39P0.6S4 . Further, the rejection(s) made reference to case law, i.e., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Specifically, MPEP 2144.05, I., recites:
“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") [emphasis added]”.

In this case, the prior art’s disclosure of x = 0.6, y = 0.2, and z = 0, is close to the claimed values of x = 0.6, y = 0.2, and 0 > z ≥ -0.2); the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. Specifically, the same property one killed in the art would have expected them to have is excellent ionic conductivity. Applicant’s remarks, dated 16 January 2020, on page 2 indicate the claimed formula possesses excellent ionic conductivity, see also instant disclosure, published paragraph [0069]. As set forth in the declaration, dated 09 July 2020, excellent ionic conductivities are defined in the range of 1 mS/cm to about 2.1 mS/cm for four different examples of varying x, y, and z values. Kanno discloses the ionic conductivity of the electrolyte material is preferably 1 mS/cm or more, see e.g., para. [0070]. Thus, the prior art supports that the same properties (i.e., ionic conductivities) are expected and achieved by the electrolyte. A prima facie case of obviousness exists for the reasons detailed above, hence the use of Kanno is maintained. 
there is no evidence the concentrations of the claimed formula are critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As such, the claimed subject matter is not deemed patentable at this time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-177288, where Kanno et al. (US 2015/0037687) is used as a translation, hereinafter Kanno. Both references are of record.
Regarding Claims 1, 4, and 6-7, the value of z in claim 1 (limited as 0 > z ≥ -0.2) may be a small negative number (e.g., -0.01). With y equal to 0.2 and x equal to 0.6 (as claimed), the claimed composition simplifies to Li3.44[Sn0.2Si0.8]0.39P0.6S4, which is about Li3.4[Sn0.2Si0.8]0.40P0.6S4. That is to say, Li3.44[Sn0.2Si0.8]0.39P0.6S4 does not overlap with Li3.4[Sn0.2Si0.8]0.40P0.6S4 but is close; or repeated in terms of z, 0 does not overlap with < 0, but is close. Note also that z = 0 is also considered close to -0.1 (relevant to instant claims 4, 6, and 7).
Kanno teaches a sulfide solid electrolyte contains an M1 element comprising at least Li, an M2 element containing P and Si, an S element, and another element other than P and Si, which is preferably Ge, Sn, Al, Ga, and B, see e.g., para. [0060]-[0061]. Examples 2 and 3 are given as Li3.4(Ge0.2Si0.8)0.4P0.6S4 and Li3.38(Sn0.2Si0.8)0.38P0.62S4, respectively, where Ge, and Sn are interchangeable, see e.g., para. [0061]. Kanno teaches a range for x is preferably between 0.4 to 0.75, see e.g., paras. [0066], [0123], [0124]; the disclosed range for x overlaps with that claimed (0.5 to 0.6), or does not overlap with the claimed range but is close. Kanno teaches a range for y is 0.01 to 0.70, see e.g., para. [0062]; the disclosed range for y overlaps with the claimed range (0.2), or does not overlap with the claimed range but is close. Kanno teaches the value of z is 0; the value of z does not overlap with the claimed range but is close to the claimed range (0 > z ≥ -0.2, -0.1 ≥ z ≥ -0.2, z = -0.1); that is, 0 is very close to 0 > z ≥ -0.2, -0.1 ≥ z ≥ -0.2, or z = -0.1. Kanno’s examples 2 and 3 teach compositional formulas of 3.4(Ge0.2Si0.8)0.4P0.6S4 and Li3.38(Sn0.2Si0.8)0.38P0.62S4, respectively. The values of x, y and z overlap with that claimed, or are very close. For example, example 2 discloses overlapping values of x (i.e., 0.6) and y (i.e., 0.2), but do not overlap with the claimed value of z (0 > z ≥ -0.2), but are very close (e.g., 0 is very close to 0 > z ≥ -0.2, -0.1 ≥ z ≥ -0.2, or z = -0.1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I.  In this case, the prior art’s disclosure of x = 0.6, y = 0.2, and z = 0, is close to the claimed values of x = 0.6, y = 0.2, and 0 > z ≥ -0.2 (and -0.1 ≥ z ≥ -0.2, or z = -0.1); the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. Specifically, the same property one killed in the art would have expected them to have is excellent ionic conductivity. Applicant’s remarks, dated 16 January 2020, on page 2 indicate the claimed formula possesses excellent ionic conductivity, see also the instant disclosure at published paragraph [0069]. As set forth in the declaration, dated 09 July 2020, excellent ionic conductivities are defined in the range of 1 mS/cm to about 2.1 mS/cm for four different examples of varying x, y, and z values. Kanno discloses the ionic conductivity of the electrolyte material is preferably 1 mS/cm or more, see e.g., para. [0070]. Thus, the prior art (i.e., 
Further, regarding claim 1, Kanno teaches the sulfide solid electrolyte has a peak at position 2θ = 29.58° ± 0.50° in X-ray diffraction measurement using CuKα radiation and does not have a peak at position 2θ = 27.33° ± 0.50° in X-ray diffraction measurement using CuKα radiation, or when the sulfide solid electrolyte has a peak at position 2θ = 27.33° ± 0.50°, the value of IB/IA is less than 0.5 (where IA the diffraction intensity of the 2θ = 29.58° ± 0.50° peak and IB is the diffraction intensity of the 2θ = 27.33° ± 0.50° peak), see e.g., para. [0072], claims 31-40. 
Regarding Claims 1, and 5, Kanno teaches the value of IB/IA is less than 0.5, preferably 0.45 or less, more preferably 0.25 or less, etc., from the viewpoint of ion conductivity. A ratio of less than 0.5 (or <0.45, or <0.25) insures the electrolyte material is high in the ratio of the crystal phase A with high ion conductivity, see e.g., para. [0057]. The values disclosed by Kanno overlap with the claimed range (i.e., about 0.45 or less), or are close, thus obvious for the reasons set forth in MPEP 2144.05, I., recited above. 
Regarding Claim 2, Kanno teaches in a crystal phase having a peak at position 2θ = 29.58° ± 0.50°, an a-axis length of the lattice constant is 8.65 angstrom to 8.70 angstrom (e.g., 8.67 for example 2, 8.69 for example 3) and a c-axis length is 12.55 angstrom to 12.62 angstrom (e.g., 12.55 for example 2 and 12.59 for example 3), see e.g., claim 33, 36 and Table 1.
Regarding Claim 3, Kanno teaches the a-axis length and the c-axis length gradually decrease as x in the composition formula increases, see Table 1. Table 1 shows x from example 5, 3, and 2 increases (i.e., 0.33, 0.38, and 0.6, respectively), while the a-axial length decrease (i.e., 8.71861, 8.69077, 0.67336, respectively). Similarly, the c-axial length decrease (i.e., 12.6855, 12.5940, 12.5501, respectively).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729